United States Court of Appeals
                     For the First Circuit
No. 15-2095

                 VERONICA CARMELA CORTEZ CARDONA,
                a/k/a VERONICA DEL CARMEN CORTEZ,

                           Petitioner,

                               v.

                   JEFFERSON B. SESSIONS, III,*
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                   Thompson, Selya, and Lipez,
                         Circuit Judges.


     Hans J. Bremer and Bremer Law & Associates, LLC on brief for
petitioner.
     Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, U.S. Department of Justice, Civil Division; Anthony
Nicastro, Acting Assistant Director, Office of Immigration
Litigation; and Joanna L. Watson, Trial Attorney, Office of
Immigration Litigation, Civil Division, on brief for respondent.


                        February 17, 2017




     * Pursuant to Fed. R. App. P. 43(c)(2), U.S. Attorney General
Jefferson B. Sessions, III, has been substituted for U.S. Attorney
General Loretta E. Lynch as respondent.
           LIPEZ, Circuit Judge.     The petitioner, Veronica Carmela

Cortez Cardona ("Cortez"), a native and citizen of Guatemala, seeks

review of a decision from the Board of Immigration Appeals ("BIA"

or "Board") denying her motion to reopen an appeal challenging an

immigration judge's ("IJ") decision to reject her request for

asylum and withholding of removal pursuant to the Immigration and

Nationality Act ("INA"), 8 U.S.C. §§ 1158, 1231(b)(3).          Under the

deferential standard of review accorded to the BIA's decision to

reject a motion to reopen and reconsider its own proceedings, we

deny her petition.

                                    I.

           Cortez arrived in the United States without proper entry

documentation on April 17, 2013.         During the following month, the

Department of Homeland Security served her with a Notice to Appear

("NTA") before an IJ, alleging that she failed to possess a valid

travel document at her time of entry into the United States in

violation of the INA, 8 U.S.C. § 1182(a)(7)(A)(i)(I).

           In a July 2013 written pleading, Cortez admitted the

factual allegations and the removal charge alleged in her NTA and

filed an application for asylum, withholding of removal, and

protection under the Convention Against Torture ("CAT").         Cortez's

asylum   application   recounted    an     emotionally,   physically,   and

sexually abusive relationship with a man whom she had dated in

Guatemala named Juan Carlos.   She testified before the IJ that her


                                   - 2 -
relationship with Juan Carlos went well for a few months after

they first began dating, but eventually Juan Carlos introduced

Cortez to his many friends who were gang members and attempted to

recruit her into his gang.             After rebuffing these efforts, her

relationship with Juan Carlos quickly crumbled, and he became

abusive.       In order to escape Juan Carlos's physical and sexual

violence, she made arrangements to travel to the United States.

Cortez       asserted   before   the   IJ    --   and   continues   to   maintain

here -- that she is eligible for asylum based upon a fear of

persecution due to her "membership in a particular social group."

8 U.S.C. § 1158(b)(1)(B)(i).            She proposed two potential social

groups in her hearing before the IJ -- "Guatemalan women who have

been       involved   intimately   with     Guatemalan    male   companions   who

believe that women are to live under male domination" and "women

in domestic relationships who are unable to leave."1

               Providing three reasons for his decision rejecting her

application for relief, the IJ first cited inconsistencies between

Cortez's testimony and statements she had made to border agents,

and concluded that her testimony about her abusive relationship

with Juan Carlos was not credible.                Second, the IJ stated that

even if Cortez's testimony was credible, her proposed social groups


       1
       On appeal to the BIA, Cortez refined these two potential
social groups to "women who are viewed as property by virtue of
their positions within a domestic relationship" and "Guatemalan
women in domestic relationships who are unable to leave."


                                       - 3 -
were not cognizable under the INA because the statute requires

such a group "be sufficiently particular to permit an accurate

separation of members from non-members" and an "objective observer

would not reliably [be able to] gauge who is or who is not a member

of the group[s]" proposed by Cortez.             Finally, the IJ noted that

internal       relocation     in    Guatemala    remained    a   "significant

possibility" for Cortez.

              Cortez appealed the IJ's denial to the BIA.            In its June

2015       decision,   the   Board     chose    not   to   address    the   IJ's

determination as to Cortez's credibility or her ability to relocate

internally in Guatemala.           Moreover, the BIA did not adopt the IJ's

determination that Cortez failed to define a cognizable social

group under the INA.         Rather, the BIA acknowledged that in one of

its recent decisions, Matter of A-R-C-G-, the Board held that,

depending upon the circumstances of an individual case, "married

women in Guatemala who are unable to leave their relationship" can

constitute a cognizable social group under the act." 26 I. & N.

Dec. 388, 392 (BIA 2014).           Ignoring the obvious fact that Cortez

was not married to Juan Carlos, the BIA stated that "the respondent

and her boyfriend had not established a domestic relationship, and

the respondent has limited knowledge about her former boyfriend's

life."2      [Id.]     The BIA thus concluded that "the respondent has


       2
       The BIA noted that even though Cortez testified she dated
her boyfriend for six months, she did not know his last name, where


                                       - 4 -
not shown that she was in a domestic relationship and does not fit

within the particular social group that she claims."   As a result,

the BIA upheld the IJ's denial and dismissed Cortez's appeal.

          Cortez next filed a timely motion requesting that the

Board reopen and reconsider her appeal, insisting the BIA committed

three distinct legal errors.3     First, she argued that it was

improper for the BIA to cite Matter of A-R-C-G- in its decision

because that case was decided after she had submitted her appeal

brief.   Second, even if the BIA appropriately cited Matter of A-

R-C-G-, she should have been allowed to submit a brief in response

to that decision in order to present a full argument to the Board.

Finally, she contended that the BIA erred when it decided she was

not in a "domestic relationship" with her boyfriend, Juan Carlos.

The BIA rejected Cortez's arguments and denied her motion to reopen

and reconsider.   This timely petition for review of the Board's

decision against reopening and reconsideration followed.




he lived, or his birthday and that she did not know anything about
his immediate family.
     3 Cortez's motion to reopen and reconsider only addressed the
BIA's decision on her application for asylum and withholding of
removal.   She did not seek review of the BIA's denial of her
application for CAT protection. Hence, we do not consider that
issue here.


                              - 5 -
                                        II.

               We review the denial of a motion to reopen and reconsider

for abuse of discretion.4        Martinez-Lopez v. Holder, 704 F.3d 169,

171 (1st Cir. 2013).         "This is a deferential standard, and we will

find an abuse of discretion only when the 'denial was made without

a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis.'" Id. at 172

(quoting Zhang v. INS, 348 F.3d 289, 293 (1st Cir. 2003)).

               Cortez presses before us the three legal arguments she

advanced in her motion to reopen.             We address each in turn.

A. The BIA's Reliance upon Matter of A-R-C-G-

               Cortez urges that, "[i]n the interests of equity and

fairness," the BIA should not be permitted to cite a case in its

decision denying her appeal from the IJ that was decided after she

submitted her brief to the Board.             In its denial of the motion to

reopen and reconsider, the BIA noted that its Practice Manual

provides an opportunity for parties to file a supplemental brief

if the party discovers new authority that creates a change in the

law.       Cortez contends that her counsel did not discover Matter of

A-R-C-G-      before   her    appeal   was     decided,   and   it   cannot   "be

reasonably expected that in the dynamic and ever changing area of


       4
       Cortez's petition asks us only to reexamine the Board's
decision denying her motion to reopen and reconsider her case.
She does not seek and we do not review the BIA's initial dismissal
of her appeal.


                                       - 6 -
immigration law, a party's counsel will always be immediately

apprised of every new authority that arises shortly after a brief

has been submitted with the Board."

             We disagree. It is counsel's role to be alert to changes

in the law.     See United States v. Gonzalez Vargas, 585 F.2d 546,

547 (1st Cir. 1978) (per curiam) ("It is the responsibility of

counsel to keep abreast of the law and to inform the court of the

correct state of the law.").           Not only was the BIA acting well

within its broad discretion in citing Matter of A-R-C-G- when it

reviewed the IJ's decision, its failure to consider such an

important and relevant intervening decision could, itself, be

grounds for remand from this court.             See Kadri v. Mukasey, 543

F.3d 16, 22 (1st Cir. 2008) (remanding case to the IJ to evaluate

petitioner's claim in light of intervening case law).

B. The BIA's Refusal to Allow Further Briefing

             Even if the BIA could have properly cited Matter of

A-R-C-G- in its decision, Cortez argues that it improperly denied

her request to submit additional briefing in response to her motion

to reopen and reconsider.       She further asserts that the "severe

time constraints" placed upon her for filing a timely motion to

reconsider    prevented   her   from    fully   briefing   the   matter   and

"[a]ffording more time would not have placed a burden on the BIA."

             Perhaps not, but the Board had no obligation to permit

further briefing.    Also, in rejecting Cortez's argument, the Board


                                  - 7 -
explained    that   Cortez   had    set   forth   her   Matter   of   A-R-C-G-

contention in her motion to reopen and reconsider, and it was

willing to reconsider that argument sua sponte, without the benefit

of further briefing.         There was no abuse of discretion in the

Board's decision to consider Cortez's argument on the basis of the

papers before it.

C. The BIA's Cognizable Social Group Analysis

            In challenging the BIA's reconsideration of her Matter

of A-R-C-G- argument, Cortez insists that the BIA erred by narrowly

focusing on the fact that she was not married to her abusive

boyfriend and thus did not fit within the particular social group

defined in Matter of A-R-C-G-.            Cortez misconstrues the Board's

decision.

            In its initial decision the Board acknowledged that

Matter of A-R-C-G- recognized "married women in Guatemala who are

unable to leave their relationship" as a particular social group

potentially eligible for asylum under the INA.           26 I. & N. Dec. at

392.    However, the Board did not state that Cortez had to fit

within that same social group of married women.            To the contrary,

it focused on the domestic relationship issue, and it concluded

that Cortez had not demonstrated factually that she fit within her

own    proposed   social   groups   --    "Guatemalan    women   in   domestic

relationships who are unable to leave" or "women who are viewed as




                                    - 8 -
property   by   virtue   of   their   positions   within   a   domestic

relationship."5

           In reconsidering that conclusion in response to Cortez's

motion to reopen, the Board elaborated on its position:


     5 By choosing to focus on the domestic relationship issue
rather than the absence of Cortez's marital relationship, the BIA
adds to the ongoing debate about the scope of Matter of A-R-C-G-.
In at least two unpublished decisions from earlier in 2015, the
BIA categorically stated that marital status should not be the
determinative factor in deciding a domestic violence asylum claim.
See    Matter    of    D-M-R-,    3    (BIA    June    9,    2015),
https://www.scribd.com/document/271354416/D-M-R-BIA-June-9-2015
(last visited Feb. 16, 2017); Matter of E-M-, 1 (BIA Feb. 18,
2015), https://www.scribd.com/document/271353122/E-M-BIA-Feb-18-
2015 (last visited Feb. 16, 2017); see also Blaine Bookey, Gender-
Based Asylum Post-Matter of A-R-C-G-: Evolving Standards and Fair
Application of the Law, 22 Sw. J. Int'l L. 1, 14 & n.55 (2016).
In a third unpublished decision from 2015, the BIA noted that it
was proper for an IJ to attach "some significance" to the absence
of a marital relationship in denying an applicant's request for
asylum, though it also reiterated its previous position that
marital status is not necessarily determinative. Unpublished BIA
Decision, 3 (BIA July 28, 2015) (available as Case No. 11018 in
the Center for Gender and Refugee Studies database at the
University of California Hastings College of Law); see also Bookey
at 14 & n.56. However, the applicant in that case filed a motion
to reconsider, and upon further review the Board reversed its
initial decision, stated that it was not proper to consider marital
status in the analysis, and remanded the case to the IJ for further
proceedings.    Unpublished BIA Decision, 1 (BIA Nov. 9, 2015)
(available as Case No. 11018 in the Center for Gender and Refugee
Studies database at the University of California Hastings College
of Law). Because unpublished BIA decisions carry no precedential
value, practitioners and scholars have urged the Board to publish
more decisions on the domestic relationship issue to provide
additional clarity for IJs. See, e.g., Sital Kalantry & Carolyn
Wald, Asylum for Domestic Violence Survivors: Immigration
Advocates Urge Board of Immigration Appeals to Publish More
Precedent Cases, Catholic Legal Immigration Network, Inc. (Mar. 1,
2016),     https://cliniclegal.org/news/asylum-domestic-violence-
survivors-immigration-advocate-urges-board-immigration-appeals-
publish (last visited Feb. 16, 2017).


                                 - 9 -
           The respondent was not in a "domestic
           relationship." The word "domestic" is defined
           at http://dictionary.reference.com as "of or
           relating to the home, the household, household
           affairs, or the family[,]" or as "devoted to
           home life or household affairs."           The
           respondent testified that she dated Juan
           Carlos happily for 3 months and did things
           like going to the park and getting ice cream.
           After dating for 3 months, he introduced her
           to some of the members of the gang to which he
           belonged, and asked her to be his woman and
           belong to the gang. She refused his offer.
           The respondent was never in a "domestic"
           relationship with Juan Carlos.

The record amply supports this determination by the Board.   Hence,

the BIA did not abuse its discretion when it denied Cortez's

motion.6

           For the forgoing reasons, the petition is dismissed.




     6 Before us, Cortez has argued that the proper cognizable
social group to consider should be "women, married or unmarried,
in Guatemala who are unable to leave their relationship." This
description, which avoids using the term "domestic relationship,"
is similar to a social group Cortez proposed to the IJ, but it
represents a different proposed social group from those she pressed
before the BIA. Hence, Cortez may not propose this social group
in a petition for review, since she "failed to exhaust this claim
before the agency." Pheng v. Holder, 640 F.3d 43, 47 n.4 (1st
Cir. 2011) (citing 8 U.S.C. § 1252(d)(1)).


                              - 10 -